 

Exhibit 10(jj)

 

REIMBURSEMENT AND CONTRIBUTION AGREEMENT

 

THIS REIMBURSEMENT AND CONTRIBUTION AGREEMENT (hereinafter the “Agreement”) is
made and entered into as of July 19, 2019, by and among MURANO AT THREE OAKS
ASSOCIATES, LLC, a Florida limited liability company (hereinafter “Borrower”),
J. I. KISLAK, INC., a New Jersey corporation (hereinafter “Kislak”),
HMG/COURTLAND PROPERTIES, INC., a Delaware corporation (hereinafter “HMG”), CSG
GROUP, LLC, a Florida limited liability company (herein after “CSG”), W. DOUGLAS
PITTS, individually (hereinafter “Doug”), and Kiki L. Courtelis as Trustee of
Investment Trust created under the Alec P. Courtelis Declaration of Trust dated
April 8, 1994 (the “Courtelis Trust”; the Courtelis Trust together, and jointly
and severally, with Doug, is collectively referred to as “Pitts”).

 

WITNESSETH:

 

WHEREAS, HMG is the parent of HMG Ft. Myers, LLC, a Florida limited liability
company, which limited liability company is a member in the Borrower; and

 

WHEREAS, Kislak is the parent of JIK Murano at Three Oaks LLC, a Delaware
limited liability company, which limited liability company is a member in the
Borrower; and

 

WHEREAS, Pitts, directly or indirectly, is a principal in Courtelis Murano Top
Associates, LLC, a Florida limited liability company, which limited liability
company is a member in the Borrower; and

 

WHEREAS, CSG is a member in the Borrower; and

 

WHEREAS, the Borrower has obtained the Loan (as hereinafter defined) to
construct its rental project on the Property (as hereinafter defined), which
Loan requires HMG, Kislak, CSG and Pitts (hereinafter individually or
collectively the “Guarantor(s)”, to jointly and severally guarantee: (i) the
repayment of $41,590,533.00 of the principal balance of the Loan and other sums;
(ii) completion of the improvements comprising such rental project; and (iii)
repayment and performance of other obligations of the Borrower, and losses
incurred due to “Bad Acts Events”, as defined herein, and other acts of
Borrower, Guarantors and related parties; and

 

WHEREAS, each of the Guarantors has each executed and delivered a Guaranty and
Suretyship Agreement (the “Repayment Guaranty”) and a Completion Guaranty (the
“Completion Guaranty”); (hereinafter, the Repayment Guaranty and the Completion
Guaranty, shall each be referred to individually as a “Guaranty” and,
collectively both shall be referred to as the “Guaranties”) in favor of PNC
Bank, , National Association (hereinafter “Lender”); and

 

WHEREAS, such Guaranties guarantee to Lender, among other things, repayment of a
construction loan made by Lender in the original principal amount of Forty One
Million Five Hundred Ninety Thousand Five Hundred Thirty Three and no/100
Dollars $41,590,533.00) to Borrower evidenced by a Promissory Note dated July
19, 2019 (the “Loan”), plus all other sums due under the Loan, as well as
completion of the improvements comprising the rental project to be constructed
on the real property described on Exhibit “A” attached hereto (hereinafter the
“Property”), which Loan is secured by, among other things, a mortgage from
Borrower in favor Lender encumbering Borrower’s fee simple interest in the
Property, and other documents (the “Loan Documents”); and

 

 

 

 

WHEREAS, Borrower and the Guarantors wish to enter into certain covenants and
agreements related to the Loan with respect to their obligations to each other
and with respect to any payments and/or performance that might be made by one or
more of the Guarantors to Lender under any of the Guaranties;

 

NOW, THEREFORE, for and in consideration of the sum of Ten and 00/100 Dollars
($10.00) in hand paid and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby agree
as follows:

 

1.          Recitations. The above recitations are true and accurate and are
incorporated into this Agreement by this reference as if restated herein.

 

2.          Guaranty of Payment and Performance: Borrower hereby guarantees to
each of the Guarantors, the full and unconditional payment when due of all sums
due under the Loan Documents, and the full and unconditional performance of each
and every one of Borrower’s obligations under the Loan Documents.

 

3.           Indemnification of Each Guarantor by Borrower: Should Borrower, for
any reason whatsoever, fail to pay or perform its obligations under the Loan
Documents as and when due, or trigger a Recourse Event as defined in the
Guaranties, then: Borrower (as to 100% of all sums and all performance due
hereunder) shall defend, indemnify and hold each of the Guarantors harmless from
and against any and all claims, demands, actions, causes of action, damages,
costs, expenses (including, without limitation, reasonable attorneys’ fees and
costs at all trial and appellate levels and in any bankruptcy proceedings),
liabilities and judgments whatsoever arising out of or as a result of such
failure of Borrower.

 

4.       Reimbursement Obligations.

 

(a)   If any Guarantor is required to pay or perform and actually does pay any
amount to Lender for the benefit of Borrower or performs any act required by
Lender for the benefit of Borrower in connection with the Loan Documents or
Guaranties, (each such payment or cost of performance is hereinafter referred to
as a “Payment or Performance”), such paying and/or performing Guarantor shall
have the right to be reimbursed by Borrower for any and all such amounts paid
and/or sums made in the Payment or Performance (any such obligation being
referred to as the “Reimbursement Obligation”).

 

(b) Any amount paid with respect to a Reimbursement Obligation, plus simple
interest at an annual rate of four (4) percentage points over the Wall Street
Journal Prime Rate in effect, as same may change, from time to time, from the
date so paid, shall be due and payable within ten (10) business days of the date
of a written demand from the paying party. Such notice shall state the amount
then due and the date paid.

 

 

 

 

(c) Any right to reimbursement hereunder shall be subject to such limitations on
the assertion and enforcement of rights and claims by the Guarantors against
Borrower and each other as further provided in this Agreement.

 

5.          Contribution Obligations among Guarantors.  

 

(a)   If a Guarantor is required to make any Payment or Performance, and should
such Guarantor not be reimbursed by Borrower after notice as provided for in
Section 4(b) above (or should it be prohibited from giving such notice or
securing, receiving or retaining such reimbursement by the terms of a Guaranty,
by any stay or injunction or by any other means), then the Guarantor making the
Payment or Performance shall be entitled to contribution from the other
Guarantors in an amount equal to the Payment or Performance; provided however
that the liability of any Guarantor for any Payment or Performance shall not
exceed such Guarantor’s pro-rata share of such liability (such obligation, a
“Pro-Rata Share”). For purposes hereof, the Pro Rata Shares of each of the
Guarantors shall be as follows:

 

HMG 1/4

 

Kislak 1/4

 

CSG 1/4

 

Doug 1/8

 

Courtelis Trust 1/8

 

By way of example only and not limitation, assuming that the principal amount of
the unpaid loan was $10,000,000 and only that amount was claimed by the Lender
under a Guaranty, the respective maximum liability of each of the Guarantors
would be as follows: (a) HMG - $2,500,00.00; (b) Kislak - $2,500,00.00; (c) CSG
- $2,500,00.00; (d) Doug – $1,250,000.00; and (e) Courtelis Trust-
$1,250,000.00. If HMG were compelled to make a Payment or Performance in the
amount of $10,000,000, Kislak and CSG would be each liable to reimburse HMG for
$2,500,000.00, and Doug and Courtelis Trust would be each liable to reimburse
HMG for $1,250,000.00 pursuant to the terms hereof.

 

(b)  Each contribution payment due hereunder shall be due and payable to the
Guarantor having made the Payment or Performance within ten (10) business days
of the date of a written notice from such paying Guarantor, which notice shall
describe the amount of the Payment or Performance by such Guarantor and the
dollar amount of the Pro-Rata Share then due from each of the other Guarantors.

 

6.          Reimbursement Obligations Limited as to Payment or Performance
Caused by Act or Omission of the Paying Guarantor or its affiliate.  

 

(a)  In addition to other liabilities, Sections of the Repayment Guaranty impose
on each Guarantor liability for matters arising out of “Carveout Events” and/or
“Recourse Events” as such terms are defined in the Repayment Guaranty (the
foregoing events are, collectively, “Bad Acts Event(s)”).

 

 

 

 

(b)       Where Payment or Performance is made by a Guarantor due to (i) an
alleged act or omission of another Guarantor comprising a Bad Acts Event, or
(ii) the breach of the provisions of one of the Guaranties by the alleged act or
omission of another Guarantor comprising a Bad Acts Event, or (iii) the alleged
act, omission or breach by another Guarantor’s “Affiliate, officer, director or
representative” as described in the Repayment Guaranty comprising a Bad Acts
Event, and the Guarantor who has made such Payment or Performance is not
responsible for, and did not cause, such act, omission or breach (and such act,
omission or breach was not caused by such Guarantor’s “Affiliate, officer,
director or representative”), then and in that event, the Guarantor who has made
Payment or Performance for such a Bad Acts Event (and in addition to any other
Reimbursement Obligation or indemnification obligation due from Borrower or
contribution from each Guarantor hereunder) shall be entitled to receive 100%
(and not limited to a Pro-Rata Share) of the Payment or Performance for such Bad
Acts Event from the Guarantor whose alleged act, omission or breach (including,
without limitation, acts, omissions and breaches caused by such other
Guarantor’s “Affiliate, officer, director or representative”) resulted in the
paying Guarantor’s Payment or Performance for such Bad Acts Event. As used in
this Section 6, an Affiliate of a Guarantor shall not include the Borrower.

 

7.          Demand Rights.

 

(a)        Any Guarantor upon whom demand has been made to make any Payment or
Performance, other than the Guarantor described in subsections (i), (ii) or
(iii) of Section 6(b) above who caused, or is responsible for those who caused,
the Bad Acts Event giving rise to the Payment or Performance, shall have the
right to require Borrower to make the requested payment.

 

(b)       Any Guarantor that has been called upon to incur any Payment or
Performance shall have the right to demand in writing that the other Guarantors
pay their Pro-Rata Share of such Payment or Performance to such Guarantor, plus
simple interest at an annual rate of four (4) percentage points over the Wall
Street Journal Prime Rate in effect, as same may change, from time to time, from
the date the Payment or Performance was made, which sum shall be due and payable
within ten (10) business days of the date of a written notice demand from the
paying Guarantor. Such, written notice shall describe the amount of the Payment
or Performance made and shall state the amount then due and the date made.
Without limiting the foregoing demand rights, any Guarantor that receives a
written demand for Payment or Performance from Lender (a “Lender Demand”) shall
have the immediate right (prior to actually paying the Lender or performing for
the Lender) to demand in writing that the other Guarantors pay their Pro-Rata
Share of such Payment or Performance to such Guarantor (for immediate remittance
to Lender) or directly to the Lender (a “Direct Contribution Notice”), which sum
shall be due and payable within ten (10) business days of the date that the
Guarantor(s) receive their respective Direct Contribution Notice from the
Guarantor providing such notice. Such notice shall include a copy of the Lender
Demand.

 

 

 

 

(c)      If a Guarantor who has made Payment or Performance (the “Contributing
Guarantor(s)”) has not been paid or reimbursed by any other Guarantor(s) in
accordance with subparagraph (b) above after such Guarantor(s) has received a
Direct Contribution Notice (the “Non-Contributing Guarantor(s)”), then Borrower
shall be required to make the requested payment to the Contributing Guarantor(s)
from any funds that would otherwise be due to such Non-Contributing Guarantor(s)
or its Affiliate from Borrower. Each Guarantor and their Affiliate expressly
instructs the Borrower that before distributing any funds that Borrower would be
required to pay such Non-Contributing Guarantor(s) or its Affiliate, those funds
shall be directed to and be paid by Borrower to the Contributing Guarantor(s),
until all sums due from the Non-Contributing Guarantor(s) to such Contributing
Guarantor(s), have been paid in full.

 

8.           Consensus Among Guarantors. In an effort to protect the interests
of all Guarantors, the parties agree that, except in the event of an emergency
or time-sensitive event or deadline (including any Performance that a Guarantor
elects, in its sole discretion, to undertake in an effort to minimize further
liability under the Guaranties), prior to any Payment or Performance being made
or initiated by any individual Guarantor hereunder, and prior to any party to
this Agreement waiving any defenses or taking any action, the Guarantors shall
call a meeting of all Guarantors to discuss (on a non-binding basis) a course of
action regarding Payment or Performance and as to the preservation of rights,
remedies and defenses of the Guarantors (and such meeting may be conducted in
person and/or by conference call and/or by video conference). Such meeting may
be convened (at any time between 9:00am EST and 5:00pm EST, Monday through
Friday excluding federal bank holidays) by any Guarantor by providing a minimum
of three (3) days written notice (inclusive of email transmission) to all other
Guarantors (which notice must include a date, time and dial-in-number for a
conference call). Notwithstanding the foregoing, no Guarantor shall be deemed as
prohibited from taking actions to protect its own rights, remedies or defenses
if reasonably required to do so before the occurrence of the meeting. For the
avoidance of doubt, no actual consensus or other agreement must actually be
reached at the meeting contemplated by this Section 8, and the failure or
refusal of any Guarantor to actually attend or otherwise participate in such
meeting shall not negate the fact that such meeting actually occurred (even if,
for any reason, none or less than all of the noticed Guarantors attend the
meeting).

 

9.          Continuing Obligation. The obligations of Borrower and the
Guarantors hereunder shall remain outstanding and in force until one (1) year
after all of the obligations of Borrower to Lender and all obligations of any of
the Guarantors to Lender under the Loan Documents have been satisfied and
extinguished.

 

10.           Rules of Construction. This Agreement shall be construed and
interpreted under the laws of the State of Florida. The titles of paragraphs
herein have been inserted as a matter of convenience of reference only and shall
not control or affect the meaning or construction of any of the terms or
provisions herein. All references herein to the singular shall include the
plural, and vice versa. This Agreement shall not be construed more strictly
against one party than another because the Agreement was drafted or prepared by
one party or its counsel, all parties having had the opportunity to participate
in the drafting and negotiation of this Agreement.

 

11.           Entire Agreement. This Agreement contains the entire agreement of
the parties hereto, and no representations, inducements, promises, or
agreements, oral or otherwise, between the parties not embodied herein shall be
of any force or effect.

 

 

 

 

12.         Binding Effect. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective personal
representatives, successors and assigns. No assignment of any rights or
obligations hereunder shall relieve the assignor of its obligations and
liabilities.

 

13.         Amendments. No amendment to this Agreement shall be binding on any
of the parties hereto unless such amendment is in writing and is executed by the
party against whom enforcement of such amendment is sought.

 

14.         No Discharge of Liability: No Effect on Obligations Under
Guaranties. The liability of the Guarantors under this Agreement shall not be
limited in any way to, or impaired by, the consent of any of the Guarantors to
any amendment to or modification, or termination or release, of the Guaranties
or any document evidencing or securing the Loan.

 

15.         No Waiver; Remedies Cumulative. No failure on the part of any
Guarantor to exercise, and no delay in exercising, any right, power or remedy
under this Agreement shall operate as a waiver thereof; nor shall any single or
partial exercise of any right under such documents preclude any other or further
exercise thereof or the exercise of any other right. The remedies provided
herein are cumulative and not exclusive of any remedies provided by law or
equity including, without limitation, any common law or statutory right to
reimbursement, contribution or exoneration.

 

16.         Notices. Every notice required or permitted to be served upon or
given to any party hereto shall be in writing and shall be delivered in person
or sent by nationally recognized overnight courier service, or in registered or
certified form, postage prepaid, return receipt requested, and addressed to the
addresses set forth below each party’s execution on the following pages (or such
other address as a party may give notice of to the other parties to this
Agreement). Each Guarantor who receives a notice or demand from Lender, or from
another Guarantor hereunder, shall use commercially reasonable efforts to
provide a copy of same to the other Guarantors.

 

17.         Time of Essence. Time is of the essence of this Agreement.

 

18.         Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original, and all such
counterparts together shall constitute one and the same instrument.

 

19.         No Third-Party Beneficiaries. No parties other than the Guarantors
shall be entitled to rely on or to enforce the terms and provisions hereof.

 

20.        Attorneys’ Fees. In the event of a dispute or collection action
related to this Agreement the prevailing party shall recover from the
non-prevailing party(s) all reasonable attorneys’ and paralegals’ fees and costs
incurred related thereto at all trial and appellate levels and in any bankruptcy
proceedings.

 

21.         Capitalized Terms. Capitalized terms not otherwise defined in this
Agreement, shall have the meanings ascribed to them in the Loan Documents.

 

[Signature page follows]

 

 

 

 

IN WITNESS WHEREOF, each of the parties hereto have duly signed and sealed this
Agreement, effective as of the day and year first above written.

 

  MURANO AT THREE OAKS ASSOCIATES, LLC       a Florida limited liability company
      By: COURTELIS MURANO TOP ASSOCIATES, LLC,         a Florida limited
liability company, its manager       By: Newcaster Devcorp, Inc., a Florida
corporation,       its manager

 

  By: /S/ Elias Vassilaros       Elias Vassilaros       Executive Vice President
        Contact for Notices: 703 Waterford Way, Suite 800 Miami,
Florida  33126-4677       Attn: Elias Vassilaros       Fax: (305) 261-4338      
E-mail:evassilaros@courtelis.com

 

  /S/ W. Douglas Pitts       W. DOUGLAS PITTS, Individually  

 

  /S/ Kiki L. Courtelis       Kiki L. Courtelis as Trustee of Investment Trust
created under the Alec P. Courtelis Declaration of Trust dated April 8, 1994    
  Contact for Notices (for Doug and the Courtelis Trust):       703 Waterford
Way, Suite 800       Miami, FL  33126       Fax: (305) 261-4338       E-mail:
dpitts@courtelis.com

 

 

 

 

  JIK MURANO AT THREE OAKS LLC,       a Delaware limited liability company

 

  By: /S/ Thomas Bartelmo     Thomas Bartelmo     President

 

  Contact for Notices:       7900 Miami Lakes Drive West   Miami Lakes, Florida
33016   Attn:  Thomas Bartelmo, President   Fax:  (305) 824-0455  
E-mail:  tbartelmo@kislak.com       Courtelis Murano TOP Associates, LLC, a
Florida limited liability company       By:  Newcaster Devcorp, Inc., a Florida
corporation, its manager

 

  By: /S/ Elias Vassilaros     Elias Vassilaros     Executive Vice President

 

  Contact for Notices:       703 Waterford Way, Suite 800   Miami, Florida
33126-4677   Attn:  Elias Vassilaros   Fax:  (305) 261-4338  
E-mail:  evassilaros@courtelis.com       HMG Fort Myers, LLC, a Florida limited
liability company       By: HMG/Courtland Properties Inc., a Delaware
corporation, its manager

 

 

 

 

  By: /S/ Maurice Wiener     Maurice Wiener     President

 

  Contact for Notices:       1870 South Bayshore Drive   Miami, Florida 33133  
Attn:  Maurice Wiener, President   Fax: (305) 856-7342  
Email:  whemingway@hmgcourtland.com   And camarotti@hmgcourtland.com       CSG
Group, LLC a Florida limited liability company   By: Barron Collier Management,
LLC   a Florida limited liability company,   its Manager

 

  By: /S/ Brian Goguen     Brian Goguen     Chief Operating Officer

 

  Contact for Notices:       Barron Collier Companies   2600 Golden Gate Parkway
  Naples, Florida 34105-3227   Attn:  Brian Goguen, Vice President  
Phone:  (239) 262-2600   Email:BrianGoguenbarroncollier.com

 

 

 

 

EXHIBIT “A”

 

PROPERTY

 

The land referred to herein below is situated in the County of Lee, State of FL,
and described as follows:

 

Lot 1 of the record plat of Alico East CPD recorded in Instrument Number
2019000158942 of the Public Records of Lee County, Florida.

 

 

